IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard D. Beaver,                   :
                  Petitioner         :
                                     :
            v.                       :
                                     :
John Wetzel, Secretary, Pennsylvania :
Department of Corrections, and       :
                                1
Melinda Adams, Superintendant,       :
SCI-Mercer, and Rhonda Jolley,       :
Inmate Accounts, SCI-Mercer,         :              No. 674 M.D. 2018
                  Respondents        :              Submitted: October 4, 2019

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: December 6, 2019

               Before this Court are the preliminary objections in the nature of a
demurrer (Preliminary Objections) filed by the Pennsylvania Department of
Corrections (Department) Secretary John Wetzel (Wetzel), State Correctional
Institution at Mercer’s (SCI-Mercer) Superintendent Melissa Adams (Adams), and
SCI-Mercer’s inmate accountant Rhonda Jolley (Jolley) (collectively, DOC) to
Richard D. Beaver’s (Beaver) pro se amended petition for review (Amended Petition)
filed in this Court’s original jurisdiction. After review, we sustain the Preliminary
Objections and dismiss the Amended Petition.




      1
          Superintendent is misspelled in Richard D. Beaver’s complaint caption.
                                          Background2
               By August 14, 2018 order, the Trumbull County, Ohio, Child Support
Enforcement Agency (CSEA) directed SCI-Mercer to withhold money from Beaver’s
inmate account to satisfy child support arrearages. See Amended Petition Ex. B. By
August 20, 2018 order, the Allegheny County Common Pleas Court (Allegheny
County) directed:

               At the request of the state of Ohio, the arrears only order is
               removed from the [Pennsylvania Automated Child Support
               Enforcement System (] PACSES [)] []. Arrears of
               $17,215.02 are removed. This balance is subject to
               adjustment based on the records of Trumbull County,
               state of Ohio courts. At the request of the Ohio court, this
               case will close.

Amended Petition Ex. A (emphasis added).
               On September 12, 2018, Beaver filed an Inmate’s Request to Staff
Member (Request) stating that SCI-Mercer’s continued withholding of his funds
violated the August 20, 2018 order. See Amended Petition Unspecified Ex. The
response to the Request specified Trumbull County had informed Jolley that
Allegheny County lacked jurisdiction in this matter and SCI-Mercer should continue
to withhold funds until otherwise ordered by Trumbull County. See id.
               On October 24, 2018, Beaver filed a petition for review, styled as a
Complaint in Civil Action, in this Court. On December 3, 2018, Beaver filed the
Amended Petition seeking:
               (1) that the Court issue an Order to [DOC] to cease and
               desist taking monies from [Beaver’s] inmate account, (2)
               issue an Order instructing [DOC] to reimburse [Beaver] all
               monies the [Department] has taken from him pursuant to
               the [August 14, 2018 order] issued and/or a telephone
               conversation, and (3) issue an Order for the [Department] to
               pay [Beaver] in the sum amount of $500.00 as punitive

      2
          The following facts are as alleged in the Amended Petition and the attachments thereto.
                                                  2
            damage for the deliberate indifference and emotional effect
            its actions has [sic] had on [Beaver].

Amended Petition at 4. On January 8, 2019, DOC filed the Preliminary Objections to
the Amended Petition.
            The law is well settled:

            In ruling on preliminary objections, we must accept as true
            all well-pleaded material allegations in the petition for
            review, as well as all inferences reasonably deduced
            therefrom. The Court need not accept as true conclusions
            of law, unwarranted inferences from facts, argumentative
            allegations, or expressions of opinion. In order to sustain
            preliminary objections, it must appear with certainty that
            the law will not permit recovery, and any doubt should be
            resolved by a refusal to sustain them.
            A preliminary objection in the nature of a demurrer admits
            every well-pleaded fact in the [petition for review in the
            nature of a] complaint and all inferences reasonably
            deducible therefrom. It tests the legal sufficiency of the
            challenged pleadings and will be sustained only in cases
            where the pleader has clearly failed to state a claim for
            which relief can be granted. When ruling on a demurrer,
            a court must confine its analysis to the [petition for
            review in the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (emphasis added; citations
omitted). “[C]ourts reviewing preliminary objections may not only consider the facts
pled in the complaint, but also any documents or exhibits attached to it.” Allen v.
Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth. 2014). Thus, when deciding the
Preliminary Objections, this Court’s analysis is limited to the Amended Petition and
the attachments thereto.
            DOC first argues that the Amended Petition should be dismissed because
the Department is complying with a facially valid out-of-state child support order and
is, therefore, immune from liability under Section 7501.3 of the Uniform Interstate
Family Support Act (Act), which provides: “An employer who complies with an

                                          3
income-withholding order issued in another state in accordance with this chapter is
not subject to civil liability to an individual or agency with regard to the employer’s
withholding of child support from the obligor’s income.” 23 Pa.C.S. § 7501.3.
              Beaver rejoins that, since the Department is not his employer, Section
7501.3 of the Act does not apply here. However, Section 4302 of the Domestic
Relations Code defines “employer” as “an individual, partnership, association,
corporation, trust, . . . [or] Commonwealth agency . . . paying or obligated to pay
income.” 23 Pa.C.S. § 4302 (emphasis added). “Income” is defined, in relevant part,
as “any form of payment due to and collectible by an individual regardless of
source.” Id. Thus, by definition, the Department is Beaver’s employer under the
Domestic Relations Code. Consequently, Section 7501.3 of the Act applies in the
instant matter.3 Accordingly, DOC’s first preliminary objection is sustained.
              DOC next asserts that the Amended Petition should be dismissed
because Beaver’s due process remedies4 lie in the Domestic Relations Code.
              Section 7501.5 of the Act expressly provides:
              An obligor may contest the validity or enforcement of an
              income-withholding order issued in another state and
              received directly by an employer in this [s]tate by
              registering the order in a tribunal of this [s]tate and filing a
              contest to that order as provided in Chapter 76 (relating to
              registration, enforcement and modification of support order)
              or otherwise contesting the order in the same manner as if
              the order had been issued by a tribunal of this [s]tate.



       3
          Notably, Beaver agrees that if the Department was his employer and he was earning a
wage, DOC would be immune from liability under Section 7501.3 of the Act. See Beaver Br. at 10.
        4
          Beaver contends he is entitled to due process because taking his money is causing him a
financial hardship. However, “[t]here is [] no indication that [DOC] [is] required to hold a hearing
to determine how much, if anything, [an inmate] is capable of paying toward his child support
obligation. The court order and the Domestic Relations Code contain no such requirement.”
Rosario v. Beard, 920 A.2d 931, 936 (Pa. Cmwlth. 2007).


                                                 4
23 Pa.C.S. § 7501.5. Thus, pursuant to the Act, Beaver’s remedy is to register the
Ohio order in Pennsylvania and commence an action to contest it.              Accordingly,
DOC’s second preliminary objection is sustained.
             Finally, DOC argues that Beaver’s Amended Petition should be
dismissed because he fails to establish a clear right to relief. Specifically, DOC
contends that, to the extent Beaver is seeking an injunction, he has not pled facts
which indicate he has a clear right to relief.

             To prevail in an action for injunction, a party must establish
             that his right to relief is clear, that an injunction is necessary
             to avoid an injury that cannot be compensated by damages,
             and that greater injury will result from refusing rather than
             granting the relief requested. A court may not grant
             injunctive relief where an adequate remedy exists at
             law.

Buehl v. Beard, 54 A.3d 412, 419-20 (Pa. Cmwlth. 2012) (emphasis added; citation
omitted), aff’d, 91 A.3d 100 (Pa. 2014).
             Here, Beaver’s action rests entirely upon an Allegheny County Common
Pleas Court order removing his arrears order from Pennsylvania’s PACSES system.
The order’s removal from the PACSES system does not remove the arrears from
Trumbull County, wherein the support order was initiated or the CSEA that directed
SCI-Mercer to withhold the money from Beaver’s inmate account. If Beaver wishes
to contest the original support order or the enforcement thereof, he must comply with
the Act. Because “an adequate remedy exists at law,” DOC’s third preliminary
objection is sustained. Buehl, 54 A.3d at 419-20.




                                             5
                                   Conclusion
            For all of the above reasons, DOC’s Preliminary Objections are
sustained, and Beaver’s Amended Petition is dismissed.



                                     ___________________________
                                     ANNE E. COVEY, Judge




                                         6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard D. Beaver,                   :
                  Petitioner         :
                                     :
            v.                       :
                                     :
John Wetzel, Secretary, Pennsylvania :
Department of Corrections, and       :
Melinda Adams, Superintendant,       :
SCI-Mercer, and Rhonda Jolley,       :
Inmate Accounts, SCI-Mercer,         :    No. 674 M.D. 2018
                  Respondents        :


                                    ORDER

            AND NOW, this 6th day of December, 2019, the preliminary objections
filed by the Pennsylvania Department of Corrections Secretary John Wetzel, State
Correctional Institution at Mercer’s (SCI-Mercer) Superintendent Melissa Adams,
and SCI-Mercer’s inmate accountant Rhonda Jolley to Richard D. Beaver’s (Beaver)
pro se amended petition for review (Amended Petition) are SUSTAINED, and
Beaver’s Amended Petition is DISMISSED.


                                     ___________________________
                                     ANNE E. COVEY, Judge